Title: From Thomas Jefferson to George Hammond, 6 July 1792
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia July 6. 1792.

I have the honor to acknolege the receipt of your letter of yesterday with the papers accompanying it, and will immediately lay them before the President of the U.S. But not being acquainted with the situation of Caldwell’s manor, at which it is said that an officer of Vermont has distrained some cattle and that Capt. Savage rescued a part of them, I shall be glad to be enabled to inform the President whether this Manor is on the North or South side of the 45th. degree. If your information ascertain’s this point I will thank you for a communication of it. I have the honor to be with great esteem, Sir Your most obedient & most humble servt

Th: Jefferson

